 268DECISIONSOF NATIONAL LABOR RELATIONS BOARDNathan'sFurniture Store of Hazleton,Inc.andTeamsters Local Union No.401, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Case 4-CA-1523328 January 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSUpon a charge filed by the Union 5 August 1985,the General Counsel of the National Labor Rela-tions Board issued a complaint 12 September 1985against the Company, the Respondent, alleging thatithas violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act.The complaint alleges that on 5 July 1985, fol-lowing a Board election in Case 4-RC-15788, theUnion was certified as the exclusive collective-bar-gaining representative of the Company's employeesin the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs. 102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint further al-leges that since 9 August 1985 the Company hasrefused to bargain with the Union. On 2 October1985 the Company filed its answer admitting inpart and denying in part the allegations in the com-plaint.On 1 November 1985 the General Counsel filedaMotion for Summary Judgment. On 6 November1985 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany failed to file a timely response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Company's answer admits the complaint'sjurisdictional allegations, that the Union was certi-fied as the exclusive representative of the unit, andthat it has failed and refused to bargain with theUnion. It denies, however, that the unit is appro-priate, that the Union is the exclusive representa-tive for the unit, that the Union requested bargain-ing subsequent to its certification, and that its refus-al to bargain is unlawful. The General Counselcontends that the Company is seeking to relitigatethose issues rejected by the Board in the represen-tation proceeding.We agree.278 NLRB No. 34The record shows that an election was held 18January 1985 pursuant to a Stipulated ElectionAgreement. The tally of ballots was four for andthree against theUnion,with one challengedballot.The challenged ballot was determinative ofthe results of the election. On 19 April 1985, after ahearing concerning the challenge, the hearing offi-cer issued her report recommending that the chal-lenge be sustained on the grounds that James Lu-katch, the individual who cast the ballot, is a super-visor.The Respondent filed exceptions to the hear-ing officer's recommendation, contending, interalia, that Lukatch is not a supervisor. On 5 July1985 the Board adopted the hearing officer's rec-ommendation and certified the Union as the exclu-sive representative of the stipulated unit.Subsequently, by certified letters dated 17 and 22July 1985, the Union requested the Company tomeet and negotiate a contract.' Thereafter, byletter dated 9 August 1985, the Company notifiedthe Regional Director that it was refusing to bar-gain with the Union because it believed that theBoard's certificationwas "incorrect" insofar as"the evidence of record amply demonstrates thatJames Lukatch was not a supervisor within themeaning of the National Labor Relations Act."The General Counsel argues in its Motion forSummary Judgment that, although the Companydenies the appropriateness of the unit, the Union'srepresentative status, and the Union's request tobargain, it is clear that the sole point of contentionisLukatch'sballot.Accordingly, theGeneralCounsel argues, summary judgment is appropriatebecause the Company has not raised any issuewhich was not considered by the Board in the rep-resentation case.As noted above, the Company failed to file atimely response to the Notice to Show Cause.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v.NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any special'Although the Company denies that the Union requested bargaining,the certified mail receipts accompanied by the Union's letters were sub-mitted with the General Counsel's motion NATHAN'S FURNITURE STOREcircumstances that would require the Board to re-examine the decision made in the representationproceeding.We therefore fmd that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding. Accordingly,we grant the Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Company, a Pennsylvania corporation, is en-gaged in the retail sale of furniture and carpet at itsfacility inWest Hazleton, Pennsylvania, where itannually had gross revenues in excess of $500,000and purchased and received_ - supplies and materialsvalued in excess of -$50,000- directly from points lo-cated outside the Commonwealth of Pennsylvania.We find that the Company is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act and that the Union is a labor or-ganizationwithin the meaning of Section 2(5) ofthe Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 18 January 1985 theUnion was certified 5 July 1985 as the collective-bargainingrepresentative of the employees in thefollowing unit:All warehousemen, truck drivers, and furniturefinishers employed by the Employer at itsWest Hazleton, Pennsylvania facility, exclud-ing all other employees, office clericals,sales-persons, clerks, guards and supervisors as de-fined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusalto BargainSince 17 July 1985 the Union has requested theCompany to bargain, and since 9 August 1985 theCompany has refused.We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 9 August 1985 to bar-gain with the Union as the exclusive collective-bar-gaining representative of employees in the appro-priate unit, the Company has engaged in unfairlaborpracticesaffectingcommerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.269REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and(1) of the Act, we shall order itto cease anddesist, tobargain onrequest with theUnion and, if an understanding is reached, toembody the understandingin a 'signed agreement.2To ensure that the employees are accorded theservices of their selectedbargaining agent, for theperiod provided by law, we shall construe the ini-tial period of the certificationas beginningthe datetheRespondent begins tobargain ingood faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);,Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thattheRespondent,Nathan'sFurnitureStoreofHazleton, Inc.,West Hazleton, Pennsylvania, its of-ficers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with Teamsters LocalUnionNo. 401, International, Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America as the exclusive bargaining representa-tive of the employees in the bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All warehousemen, truck drivers, and furniturefinishers employed by the Employer at itsWest Hazleton, Pennsylvania facility, exclud-ing all other employees, office clericals,sales-persons, clerks, guards and supervisors as de-fined in the Act.(b) Post at its facility in West Hazleton, Pennsyl-vania,copies of the attached notice marked "Ap-2The General Counsel requests a visitatorial clause authorizing theBoard, for compliance purposes, to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure subject to the supervisionof the United States Court of Appeals enforcing this Order Under the,circumstances of this case, we find it unnecessary to include such aclauseAccordingly, we deny the General Counsel's request 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDpendix."3 Copies of the notice, on forms providedby the Regional Director for Region 4, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondentimmediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.8 If this Order is enforced by a judgment of a UnitedStates court ofappeals,the words in the notice reading"Posted byOrderof the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOT refuse to bargain with the Team-stersLocal Union No. 401, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America as the exclusive representativeof the employees in the bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All warehousemen, truck drivers, and furniturefinishers employed by the Employer at itsWest Hazleton, Pennsylvania facility, exclud-ing, all other employees, office clericals, sales-persons, clerks, guards and supervisors as de-fined in the Act.NATHAN'SFURNITURE STORE OFHAZLETON, INC.The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.